Citation Nr: 1802395	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for lumbosacral strain with degenerative disc disease and degenerative joint arthritis.

2.  Entitlement to a rating higher than 10 percent for residuals of a right knee injury, including degenerative changes.

3.  Entitlement to a rating higher than 10 percent for residuals of a left knee injury, including degenerative changes.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to January 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the proceeding is of record.

This case was last before the Board in January 2015, when the claims were remanded for further development.  In a February 2017 rating decision since issued, on remand, the Appeals Management Center (AMC) granted service connection for right lower extremity radiculopathy as secondary to the Veteran's service-connected lumbar spine disability.  In response, he did not appeal either the rating or effective date assigned for this now service-connected disability, so this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that he has to separately appeal these "downstream" issues).  Additionally, however, the Agency of Original Jurisdiction (AOJ) continued to deny the remaining claims on appeal, as reflected in a November 2015 Supplemental Statement of the Case (SSOC), so these claims are again before the Board for further appellate review.  But, as will be explained, still more development of these remaining claims is required, so the Board is again remanding them to the AOJ.


REMAND

The Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's November 2015 VA compensation examinations for his service-connected lumbar spine and bilateral knee disabilities and sees that these findings do not meet the specifications of Correia.  Specifically, the examiners did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for determining whether the existing ratings for these disabilities should be increased.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

The TDIU claim is derivative of these increased-rating claims, so "inextricably intertwined", therefore must be deferred pending resolution of these other claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Rice v. Shinseki, 22 Vet. App. 447 (2009).

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, these claims are REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After all available records have been obtained and associated with the claims file, schedule the Veteran for another VA compensation examination to reassess the severity of his lumbar spine disability and all associated neurological and other impairments, including his now service-connected right lower extremity radiculopathy.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment of this disability, including an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is objectively recorded.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss owing to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  Indicate whether the Veteran has had any incapacitating episodes during the past 12 months, and, if so, the number of episodes and the duration of them.

*An incapacitating episode is defined by VA regulation as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

(c)  Determine whether the Veteran has experienced any neurologic abnormalities, including, but not limited to, bowel or bladder impairment or radiculopathy, which can be associated with his lumbar spine disability, including his right lower extremity radiculopathy.  If so, the examiner must specifically indicate which nerves have been affected by paralysis, incomplete paralysis, neuralgia, or neuritis, and must further describe the severity of the neurologic impairment in terms of being mild, moderate, moderately severe, severe, or complete.

(d)  As well, comment on what limitations in physical and/or sedentary work environments might be expected (based on the Veteran's employment history and training) with respect to his service-connected lumbar spine disability and all consequent impairment, including his right lower extremity radiculopathy.

The examiner must provide complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Also, after all available treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA compensation examination reassessing the severity of his bilateral (left and right) knee disability.  His claims file, including a complete copy of this remand, must be made available to the examiner for review of the history of this disability.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, including an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is objectively recorded.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  Describe any recurrent subluxation or lateral instability, including whether it is slight, moderate, or severe.  Also, discuss any symptoms associated with cartilage impairment that is related to the bilateral knee disability, including whether there are frequent episodes of "locking," pain, and effusion into the knee joint.

(c)  As well, comment on what limitations in physical and/or sedentary work environments might be expected (based on the Veteran's employment history and training) with respect to the residuals of these left and right knee injuries.

The examiner must provide a complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

4.  Ensure the requested examination reports are responsive to the applicable rating criteria and questions asked.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

5.  Request that the Veteran complete and return VA Form 21-8940 (an official TDIU application), providing his employment history with salary information and average hours worked, etc., from April 1, 2009 to the present.

6.  After completing this and all other development deemed necessary, readjudicate the claims in light of all additional evidence.  If these claims are denied, or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

